department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan ho uniform issue list kee kk kkk k k kk attn legend taxpayer a company m state n plan x dear kk sae ne in a letter dated date your authorized representative requested rulings on your behalf concerning the distribution restrictions under sec_1_401_a_4_-5 of the income_tax regulations company m which is incorporated under the laws of state n maintains plan x a defined_benefit_plan which your authorized representative asserts is qualified under sec_401 of the internal_revenue_code code and the trust of which is tax- exempt under sec_501 of the code company m is a member_of_an_affiliated_group of corporations as defined in sec_1 of plan x the normal method of payment of benefits under plan x life_annuity or a qualified_joint_and_survivor_annuity depending upon taxpayer a's marital status at the time benefit payments commence a participant eligible for benefits however may elect certain optional methods of payment pursuant to amendment to plan x one optional form is the payment of retirement benefits in a single cash payment is in the form of a ee it is represented that section of plan x contains restrictions in accordance with sec_1 a -5 b of the treasury regulations regulations on the benefits plan x can pay to any highly_compensated_participant including a former employee who is a member of the group consisting of the twenty five highest paid employees and former employees with the greatest annual compensation in the affiliated_group taxpayer a is a participant whose benefit is restricted taxpayer a terminated service with company m on date effective upon his termination taxpayer a became eligible subject_to section of plan x to receive his benefits in a single cash payment pursuant to amendment taxpayer a has advised company m that he wishes to have his benefits paid in a single sum cash payment section of plan x permits distributions of restricted benefits if an acceptable arrangement for repaying the restricted benefits restricted amount’ is agreed upon company m has represented that the term restricted amount as used herein is defined in revenue_ruling rev_rul 1992_2_cb_76 revrul_92_76 defines the restricted amount as the excess of the accumulated amount of distributions made to the employee over the accumulated amount of the employee's nonrestricted limit the employee's nonrestricted limit is equal to the payments that could have been distributed to the employee commencing when distribution commenced to the employee had the employee received payments in the form described in sec_1 a - b i a and b of the regulations an accumulated amount is the amount of a payment increased by a reasonable amount of interest from the date the payment was made or would have been made until the date for the determination of the restricted amount section of plan x provides that various means of securing the repayment including repayment from amounts held in an individual_retirement_account ira may be used taxpayer a has elected to secure his repayment using an ira taxpayer a will enter into an agreement repayment agreement’ with plan x to repay the restricted amount if plan x terminates and repayment is necessary taxpayer a will secure his repayment obligation with assets held in one or more iras established by him security_interest of plan x in the iras and other related agreements and assignments would remain in effect after taxpayer a's death and be binding on his estate heirs and beneficiaries to the same extent as applied to taxpayer a during his life it is represented by company m that the repayment agreement and the the repayment agreement would provide for periodic recalculations of the restricted amount as required by revrul_92_76 or other code authority the repayment agreement would also provide for the release of assets from the security arrangement should the restricted amount decrease because of the passage of time or other factors additionally the repayment agreement would provide for the termination of taxpayer a's repayment obligation and the release of any related security for repayment should repayment no longer be required by the regulation revrul_92_76 or other code authority for example the repayment agreement could terminate should the value of plan x's assets exceed of its current liabilities should the value of taxpayer a's future_benefits had the payment not been made be less than of the plan's current kk liabilities or should plan x terminate in circumstances where the benefit received by the restricted participant was not discriminatory under sec_401 of the code the ira security arrangement may be implemented either through a single ira or through two iras as described below under the single ira arrangement taxpayer a would roll over the cash payment from plan x into a single ira in conjunction with the rollover taxpayer a would enter into an agreement with the custodian of the ira to have the payment invested in two classes of assets one class of assets the restricted_class would consist of assets having an initial fair_market_value of at least of the restricted amount the second class of assets the unrestricted class would consist of the remainder of the payment the repayment agreement would be secured_by i an assignment by taxpayer a to plan x of taxpayer a's rights in the restricted_class of ira assets and ii a reciprocal agreement between taxpayer a and the ira custodian to hold the restricted_class of ira assets for plan x during the period of restriction if by virtue of taxpayer a’s age or death sec_408 of the code would require that distributions from the ira commence while taxpayer a's repayment obligation was still in effect such distributions would first be made from the unrestricted class of assets in the event that the assets of the unrestricted class were exhausted as a result of such distributions further mandatory distributions would have to be made from assets in the restricted_class in the repayment agreement taxpayer a would agree to take certain remedial action in the event that because of distributions investment performance or otherwise the fair_market_value of the restricted_class of assets in the ira should fall below of the restricted amount in such regard taxpayer a would cause ra assets in the unrestricted class to be reclassified as part of the restricted_class in an amount sufficient to make the fair_market_value of the assets in the restricted_class equal to at least of the restricted amount alternatively taxpayer a would establish an escrow arrangement of the type described in revrul_92_76 and place in that escrow arrangement sufficient funds so that the aggregate fair_market_value of the assets in the escrow arrangement and the restricted_class of assets in the ira equaled at least of the restricted amount under the double ira arrangement taxpayer a would roll over the single sum cash payment into two iras established by taxpayer a one ira the restricted ira would receive an amount initially equal to at least of the restricted amount the other ira the unrestricted ira would receive the balance of the payment the repayment agreement would be secured_by i an assignment by taxpayer a to plan x of taxpayer a's rights to the assets in the restricted ira and ii a reciprocal agreement between taxpayer a and the restricted ira custodian to hold the assets of the restricted ira for plan x during the period of restriction ek in the repayment agreement taxpayer a would agree to take if circumstances were to arise which required ira_distributions pursuant to sec_408 of the code total required distributions would be made from the unrestricted ira until exhausted upon exhaustion of the funds in the unrestricted ira or otherwise as required by sec_408 of the code required distributions would be made from the restricted ira certain remedial action in the event that because of distributions investment performance or otherwise the fair_market_value of the assets in the restricted ira should fall below of the restricted amount in such regard taxpayer a would cause assets in the unrestricted ira to be transferred to the restricted ira in an amount sufficient to enable the fair_market_value of the assets of the restricted ira to equal at least of the restricted amount alternatively taxpayer a would establish an escrow arrangement of the type described in revrul_92_76 and place in that escrow arrangement sufficient funds so that the aggregate fair_market_value of the assets in the escrow arrangement and the restricted ira equaled at least of the restricted amount in the event distributions required by sec_408 of the code following taxpayer a's death result in the fair_market_value of the assets in the restricted_class or the restricted ira falling below of the restricted amount then taxpayer a's successor s in interest will be required to establish an escrow arrangement of the type described in revrul_92_76 and place sufficient assets in that escrow arrangement so that the aggregate fair_market_value of the assets in the escrow and the restricted_class or the restricted ira equals at least of the restricted amount based on the above facts and representations the following rulings have been requested either variation of the ira arrangement will satisfy the requirements of revrul_92_76 and neither variation will violate the provisions of the regulation asingle cash payment by plan x to taxpayer a in payment of taxpayer a’s entire accrued_benefit will constitute an eligible_rollover_distribution under sec_402 of the code and the rollover of the payment into one ira or two iras depending on the variation of the ira alternative selected within the day period described in sec_402 of the code will be treated as a transfer of all amounts received in the payment in accordance with sec_402 of the code where the rollover is made as follows a b the rollover is made into one ira and the initial restricted_class of the assets of the ira is at least of the restricted amount or the rollover is made into two iras and the restricted ira receives assets equal to at least of the restricted amount and the unrestricted ira receives the balance of the rollover kee the assignment to plan x of taxpayer a’s interest i in the restricted_class of assets where the rollover is made into one ira or ii in the restricted ira where the rollover is made into two iras will not prevent qualification of the ira subject_to such assignment under sec_408 of the code neither assignment referred to in above will violate sec_401 of the code prohibition against assignment_or_alienation of plan benefits so as to prevent qualification of the ira subject_to such assignment neither assignment referred to in above will result in a deemed_distribution under sec_408 of the code plan x will not be disqualified under sec_401 of the code and the accompanying trust will not lose its tax-exempt status under sec_501 of the code merely because i a payment made to a participant consists in part of restricted benefits and ii the contingent obligation to repay such benefits is evidenced by a repayment agreement secured under either ira alternative sec_401 a of the code provides the requirements for the qualification of employees’ retirement plans sec_401 of the code provides that neither the contributions nor the benefits under a plan may discriminate in favor of employees who are highly compensated sec_1_401_a_4_-5 of the regulations provides that a defined_benefit_plan must incorporate certain provisions restricting benefits and distributions so as to prevent the prohibited discrimination that may occur in the event of early termination of the plan sec_1_401_a_4_-5 of the regulations requires a defined_benefit_plan to provide that in the event of plan termination the benefit of any highly_compensated_employee and any highly_compensated_former_employee is limited to a benefit that is nondiscriminatory under sec_401 of the code in any one year the total number of employees whose benefits are subject_to restriction under sec_1_401_a_4_-5 of the regulations may be limited by a plan to a group of not less than highly compensated employees and former employees if this group is so limited under a plan the group must consist of those highly compensated employees and former employees with the greatest compensation in the current or any prior plan_year sec_1_401_a_4_-5 of the regulations further requires a defined_benefit_plan to provide that the annual payments to an employee subject_to restrictions on distributions must be limited to an amount equal in each year to the payments that would be made to the employee under a straight life_annuity that is the actuarial equivalent of the accrued_benefit and other_benefits to which the employee is entitled under the plan other than a social_security_supplement and the amount of the payments that the employee is entitled to receive under a social_security_supplement sec_1_401_a_4_-5 of the regulations provides that the above referenced restrictions do not apply if any of the following conditions is satisfied after taking into account payment to or on behalf of the restricted employee of all benefits payable to or on behalf of that restricted employee under the plan the value of plan assets must equal or exceed of the value of current liabilities as defined in sec_412 of the code the value of the benefits payable to or on behalf of the restricted employee must be less than of the value of current liabilities before distribution or the value of the benefits payable to or on behalf of the restricted employee must not exceed the amount described in sec_411 of the code restrictions on certain mandatory distributions sec_1_401_a_4_-5 of the regulations provides that for purposes of paragraph b any reasonable and consistent method may be used for determining the value of current liabilities and the value of plan assets revrul_92_76 holds that a lump sum distribution in an amount in excess of that otherwise permitted under sec_1_401_a_4_-5 of the regulations may be made provided there is adequate provision for repayment of any part of the distribution representing the restricted portion in the event the plan is terminated while the restrictions are still applicable revrul_92_76 states that one permissible method of securing the agreement for repayment of the restricted amount is the deposit with an acceptable depositary of property having a fair_market_value equal to of the amount that would be repayable if the plan terminated on the date of the distribution by the trust also under revrul_92_76 if the market_value of such property falls below of the restricted amount the employee is obligated to deposit whatever additional property is necessary to bring the value up to of the restricted amount with respect to ruling_request under the ira arrangement selected taxpayer a will enter into an agreement with the trustee of plan x under which all or a portion of the plan x distribution would be contributed to a single ira or to two iras taxpayer a will enter into a further agreement with the ira custodian in order to secure his obligation to repay the restricted amount this depositary arrangement with the ira custodian is comparable to the arrangement established in revrul_92_76 under the single ira arrangement an amount equal to at least of the restricted portion will be piaced in the restricted_class of assets under the arrangement using two iras an amount equal to at least of the restricted portion will be placed in the restricted ira adequate provisions are made in the event the value of the assets in the restricted ira or the restricted_class of assets in the single ira fall below of the restricted amount the repayment agreement and related agreements also provide adequately for repayment in the event that the requirements of sec_408 of the code reduce the value of the restricted ira or the restricted_class of assets in the single ira to less than the restricted amount accordingly we conclude with respect to your ruling_request that either ira arrangement will satisfy the requirements of rev_rul eke -7- and neither arrangement will violate the provisions of sec_1_401_a_4_-5 of the regulations with respect to your second ruling_request sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred to an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 a of the code and c any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 of the code ii an individual_retirement_annuity described in sec_408 of the code other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 of the code v an eligible_deferred_compensation_plan described in code sec_457 which is maintained by an eligible_employer described in sec_457 and iv an annuity_contract described in code sec_403 sec_402 of the code provides generally that sec_402 of the code shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed revrul_92_76 holds that an otherwise eligible lump sum distribution consisting in part of benefits restricted under sec_1_401_a_4_-5 of the regulations may be considered a lump sum distribution even though a portion of the distribution may have to be returned to the plan rollover_distribution to the extent it is otherwise eligible for rollover in this regard a lump sum distribution is also an eligible ake revrul_79_265 1979_2_cb_186 provides that a qualifying rollover_distribution is not includible in an employee's gross_income in the tax_year when paid merely because it is transferred into several iras with respect to ruling_request we conclude that a single cash payment by plan x to taxpayer a in payment of his remaining accrued_benefit will constitute an eligible_rollover_distribution under sec_402 of the code assuming it otherwise qualifies under sec_402 of the code and the rollover of the payment into one ira or two iras depending upon the ira arrangement selected within the day period described in sec_402 of the code will be treated as a transfer of all amounts received in the payment in accordance with sec_402 of the code to the extent such amounts are otherwise eligible for transfer where the rollover is made as follows a the rollover is made into one ira and the initial restricted_class of the assets of the ira is at least of the restricted amount or b the rollover is made into two iras and the restricted ira receives assets equal to at least of the restricted amount and the unrestricted ira receives the balance of the rollover with respect to ruling_request sec_408 of the code requires that in order for an ira to be qualified the written instrument creating the ira must provide that the individual's interest in his or her account must be nonforfeitable under this provision an ira custodian or an employer would be precluded from asserting any claim to the assets in an ira taxpayer a will enter into the repayment agreement which is secured_by the assignment of his rights in the restricted ira or an assignment of the restricted_class of assets in a single ira if a single ira is used the assignment will be in the amount necessary to satisfy the repayment obligation under sec_1_401_a_4_-5 of the regulations and revrul_92_76 since the potential return of the restricted amount to plan x's trustee would not derive from any claim by the ira custodian or company m but from plan x's right under certain circumstances to the restricted amount no forfeiture would occur in violation of sec_408 of the code accordingly with respect to ruling_request we conclude that the assignment to plan x of taxpayer a's interest i in the restricted_class of assets where the rollover is made into one ira or ii in the restricted ira where the rollover is made into two iras will not prevent qualification of the ira subject_to such assignment under sec_408 of the code with respect to ruling_request sec_401 of the code provides generally that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that benefits provided under the plan may not be assigned or alienated sec_1_401_a_-13 of the regulations states that sec_401 of the code applies only to plans to which the minimum_vesting_rules of ake sec_411 of the code apply since iras are not subject_to sec_411 of the code sec_401 of the code is not applicable accordingly with respect to ruling_request we conclude that neither assignment referred to in ruling_request above will violate the sec_401 of the code prohibition against assignment_or_alienation of plan benefits so as to prevent qualification of the ira subject_to such assignment with respect to ruling_request sec_408 of the code provides that if an individual for whose benefit an ira is established uses the ira account balance or any portion thereof as security for a loan that portion is treated as a distribution to that individual in this case the use of either the restricted ira or the restricted_class of assets in an ira to secure repayment to plan x of the amount of the restricted distribution is a pledge or use of either the restricted ira or the restricted_class of assets in an ira as security however in this case the contingent obligation to return certain restricted amounts to plan x is not a loan because the primary purpose of such section is to assure the funds in an ira will be held for retirement purposes rather than used to defray expenses or to finance other activities of the plan x participant ira owner thus since the arrangement outlined above is not a loan sec_408 of the cade is not applicable accordingly with respect to ruling_request we conclude that neither assignment referred to in ruling_request above will result in a deemed_distribution under sec_408 of the code with respect to ruling_request we have ruled in ruling_request that the depositary arrangement under either ira arrangement satisfies the requirements of revrul_92_76 and that neither arrangement will violate the provisions of sec_1_401_a_4_-5 of the regulations accordingly with respect to ruling_request we conclude that plan x will not be disqualified under sec_401 a of the code and the accompanying trust will not lose its tax-exempt status under sec_501 of the code merely because i a payment made to a participant consists in part of restricted benefits and ii the contingent obligation to repay such benefits is evidenced by a repayment agreement secured under either of the ira arrangements described above this letter_ruling is based on the assumption that plan x meets the requirements of sec_401 a of the code at all times relevant hereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative ek should you have any concerns with this letter please contact badge id at se t ep ra t3 sincerely nore if maren frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
